—Appeal from order, Supreme Court, New York County (Myriam Altman, J.), entered September 21, 1992, dismissing the complaint as against both defendants and awarding defendant Forster, Kadish & Feldman summary judgment on its counterclaim for legal fees in the amount of $4,484.06, deemed to be appealed from the judgment of the same court and Justice, entered October 23, 1992, and, so considered, the judgment is unanimously affirmed, without costs.
Plaintiffs claim that defendants committed malpractice in failing to raise certain defenses in the foreclosure action was considered and rejected by the foreclosure court and the Second Department and is therefore barred by the doctrine of collateral estoppel (see, Rastelli v Sutter, Moffatt, Yannelli & Zerin, 87 AD2d 865). We have considered plaintiffs other arguments, including that summary judgment should not have been granted on the counterclaim for legal fees, and find them *421to be without merit. Concur — Carro, J. P., Ellerin, Kupferman and Ross, JJ.